Citation Nr: 1829444	
Decision Date: 06/13/18    Archive Date: 06/27/18

DOCKET NO.  13-22 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a traumatic brain injury (TBI). 

2. Entitlement to service connection for a scalp scar. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from January to December 2004, and from December 2005 to November 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at an August 2016 hearing.  A transcript of that hearing is included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that due to an in-service head injury where a 500-pound door fell and hit him in the head, he continued to have residuals associated with the head trauma.  Moreover, the Veteran contends that a scar on his scalp is associated with the same injury, and is therefore due to active military service. 

The Veteran should be afforded an additional VA examination in conjunction with his claims, particularly as the June 2013 examiner indicated that any traumatic brain injury (TBI) that the Veteran experienced had resolved.  However, additional VA treatment records which were added to the claims file reflect that the Veteran continued to attend TBI treatment, and a January 2017 record noted that the Veteran had a neurocognitive disorder secondary to TBI.  As such, all current residuals of the Veteran's TBI, including a neurocognitive disorder should be examined for their etiology in relation to the Veteran's in-service head injury. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran dated from June 2017 to the present.

2. Afford the Veteran an additional VA examination to determine the nature and etiology of any claimed TBI, and associated scar. 

The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residuals of a TBI and/or scar began in service, were caused by service, or are otherwise etiologically related to the Veteran's period of active service, to include his 2006 in-service head injury.  

The examiner is asked to reconcile the 2013 VA examiner's opinion that the Veteran's symptoms had resolved versus the January 2017 notation of a neurocognitive disorder secondary to TBI in the treatment records. 

The examiner is reminded to consider the Veteran's lay statements when providing an opinion. 

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




